Ireland, J.
(dissenting). The plaintiffs point, albeit in-artfully, to the failure of the selectmen to explain their decision as an integral part of their contention that the actions of the selectmen were arbitrary and capricious. Relief in the nature of certiorari will be granted, in the court’s discretion, where “substantial errors of law apparent on the record adversely affecting material rights . . . which have resulted in manifest injustice to the plaintiff. . .” (citations omitted). Murray v. Second Dist. Ct. of E. Middlesex, 389 Mass. 508, 511 (1983). This is such a case. See Yerardi’s Moody St. Restaurant & Lounge, Inc. v. Selectmen of Randolph, 19 Mass. App. Ct. 296, 300 (1985). Contrast Chick’s Constr. Co. v. Wachusett Regional High Sch. Dist. Sch. Comm., 343 Mass. 38, 41 (1961) (writ will not issue on formal or technical errors).
Conceding the obvious, that the plaintiffs did not possess a property interest in the shellfishing license enabling invocation of the due process clause of the Fourteenth Amendment to the United States Constitution, see Roslindale Motor Sales, Inc. v. Police Commr. of Boston, 405 Mass. 79, 82-83 (1989), I nonetheless would hold that principles of fundamental fairness dictate that a contemporaneous statement of reasons issue from a board of selectmen to support or explain a denial of a license application. Absent this, complaining parties are effectively denied redress by any meaningful judicial review. This entitlement is securely grounded both in this Commonwealth’s common law and in the licensing statute at issue.
“In this Commonwealth the right to a hearing where government exerts power upon an individual in a matter of consequence has been related, on occasion, not strictly to the *43Constitution, but to an ethic that pervades our legal system . . . [and], where the board denies relief to the individual, it would do well to state its reasons at or near the time of the decision. This aids the board in reaching a correct result, besides helping the court in the process of review, if that should occur” (citations omitted). Yerardi’s Moody St. Restaurant & Lounge, Inc. v. Selectmen of Randolph, 19 Mass. App. Ct. at 303-304. Thus, concluding that a statement of reasons “permits the applicant to make a meaningful and focused appeal,” the Supreme Judicial Court has required a statement of reason or reasons in the case of refusal to renew a license. Roslindale Motor Sales, Inc. v. Police Commr. of Boston, 405 Mass. at 84. In my view, the right of any party to meaningful judicial review is no less important for an original applicant for a license. “As matters now stand, the correctness of the [board’s] decision is essentially unreviewable. . . . Thus, it is impossible to determine from the present record whether that decision was based on [factors] which were arbitrary, unreasonable or capricious ... or whether the decision was reached after due consideration of the relevant factual issues.” (citations omitted). Foster from Gloucester, Inc. v. City Council of Gloucester, 10 Mass. App. Ct. 284, 295 (1980).
In addition, the Legislature requires that applicants for a shellfish license be afforded a certain process — public notice and hearing. G. L. c. 130, § 57. I read this mandate as a legislative prescription that a board considering such a license provide due process in the nature of that which would be warranted if constitutional due process rights were to attach. See, e.g., Konstantopoulos v. Whately, 384 Mass. 123, 131 (1981) (where a statute provides for a hearing, it is fair to imply “that the licensee is to be notified, and to have opportunity to be heard”); Chongris v. Board of Appeals of Andover, 811 F.2d 36, 40-41 (1st Cir. 1987) (constitutionally sufficient State procedures should include “availability of meaningful judicial review”). Concluding that a statement of reasons for a denial is not required, I believe, renders the selectmen’s decision effectively immune from judicial review *44and, thus, the statutory requirement of notice and a hearing objectively meaningless.
I would reverse and remand this case to the Superior Court for return to the selectmen for a statement of reasons in support of the denial. See Roslindale Motor Sales, Inc. v. Police Commr. of Boston, 405 Mass. at 85.